Citation Nr: 1524770	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, has been received.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and diabetic neuropathy.

3.  Entitlement to service connection for arthritis of the right knee (right knee disorder), to include as secondary to service-connected residuals of a gunshot wound, right foot with fracture to calcis and talus bones (right ankle disability).

4.  Entitlement to service connection for right leg disorder (claimed as swelling), to include as secondary to service-connected right ankle disability.




REPRESENTATION

Appellant represented by:	Robert N. Nye,  Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO in Columbia, South Carolina, , inter alia, denied the Veteran's request  to reopen his claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus; denied service connection for arthritis of the right knee; and denied service connection for a right leg disorder (claimed as right leg swelling).  In May 2011, the Veteran filed a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.  The Board notes that, during the pendency of the appeal, jurisdiction over the Veteran's appeal was transferred to the RO in Atlanta, Georgia.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in October 2014, the Veteran withdrew his Board hearing request.  See 38 C.F.R. § 20.704(d) (2014).

As regards characterization of the claim for service connection for hypertension, the Board notes that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to hypertension as encompassing the first and second  matters as set forth on the title page.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

As a final preliminary matter, the Board notes that, following the issuance of October 2013 supplemental statement of the case, relevant VA treatment records were associated with the record, and the Veteran has not waived RO review.  However, the Veteran's substantive appeal was received after February 2, 2013; hence, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).

The Board's decision reopening the previously denied claim for service connection for hypertension is set forth below.  The claim for service connection for hypertension, on the merits, along with the remaining claims for service connection  on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for additional development.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a July 2007 rating decision, the AOJ denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  Although notified of the denial in a July 2007 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the RO's July 2007 denial relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision in which the AOJ denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As additional evidence received since the RO's July 2007 denial is new and material, the criteria for reopening the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for hypertension, to include on a  secondary to service-connected diabetes mellitus, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, was previously denied in a July 2007 rating decision.  The pertinent evidence then of record consisted of his service treatment records, VA treatment records, private treatment records, and an April 2007 VA examination.  The AOJ noted that the Veteran's service treatment records do not document any treatment, diagnosis, or symptoms of hypertension during service.  Although the Veteran's post-service treatment records indicate ongoing treatment for hypertension, the medical evidence of record then failed to relate that disability  to the Veteran's service or to his service-connected diabetes mellitus.  In fact,  in the April 2007 VA examination report, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by or related to his diabetes since both diabetes mellitus and hypertension were diagnosed at the same time.  On these bases,, the AOJ denied the Veteran's claim.

Although notified of the July 2007 denial in a letter dated the same month, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  The RO's July 2007 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his claim to reopen his previously denied claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, in November 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the July 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the July 2007 rating decision includes the Veteran's VA treatment records, as well as the Veteran's statements.  The Veteran's VA treatment records document ongoing treatment for both hypertension and diabetes mellitus.  While these treatment records do not specifically address the etiology of the Veteran's hypertension, of particular relevance to the Veteran's present claim is a June 2012 treatment note that lists hypertension and diabetes mellitus as "comorbidities."  Comorbidity is defined as "the extent to which two diseases or disorders occur together in a given population."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 392 (32d ed. 2012).  This evidence is relevant to the Veteran's claim because it indicates a possible relationship between the Veteran's hypertension and his service-connected diabetes mellitus.

The Board finds that the above-described evidence provides a basis for reopening the claim for entitlement to service-connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The evidence is "new" in that it was not before adjudicators at the time of the July 2007 final denial of service connection, and it is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for hypertension.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-a relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  Moreover, when considered in light of  Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, triggers the Secretary's duty to obtain an examination/opinion), this evidence provides a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material has been received to reopen the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

With regard to the Veteran's claim for service connection for hypertension, the Board notes that a remand of this matter is needed to give the AOJ an opportunity to adjudicate the reopened claim for service connection, in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1995).The Board also finds that additional AOJ development of the reopened claim for service connection for hypertension is warranted.

In connection with the current claim, the Veteran has asserted that his hypertension is secondary to his service-connected diabetes mellitus and diabetic neuropathy.  See, e.g., Notice of Disagreement, May 2011.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id; See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, the Board notes that the record contains an April 2007 VA examination report reflecting a medical opinion addressing  the etiology of the Veteran's hypertension, to include its relationship to his service-connected diabetes mellitus.  The Board finds, however, that the opinion is inadequate.  The April 2007 VA examiner diagnosed hypertension and diabetes mellitus.  The examiner noted that the Veteran's private treatment records indicated that these disabilities were diagnosed at the same time in 1999.  Following a review of the Veteran's claims file, as well as a physical examination of the Veteran, the examiner opined that the Veteran's essential hypertension was "less likely than not 50:50 probability caused by or related to his diabetes since both diabetes and hypertension were diagnosed at the same time."  VA Examination, April 2007.  No further discussion or rationale was provided.

Initially, the Board notes that conclusion offered is unclear and is not supported by adequate rationale.  While the examiner stated that it was "less likely than not," she also stated that there was a 50:50 probability that there was a relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  Furthermore, although the examiner highlighted the fact that hypertension and diabetes mellitus were diagnosed at the same time, the Board finds that examiner nonetheless failed to  provide an adequate rationale for the opinion expressed.  The examiner also failed to explicitly address whether the Veteran's hypertension is aggravated (worsened beyond its natural progression) by his service-connected diabetes mellitus.  Notably, once VA once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board find that a remand of the claim for service connection for hypertension, on the merits, for  further VA examination and opinion addressing all applicable theories of entitlement-which is supported by complete, clearly-stated rationale-is needed to resolve the reopened claim.  

As for the Veteran's remaining claims, he has claimed that these disorders are secondary to his service-connected right ankle disability.  See Notice of Disagreement, May 2011.  

With regard to the Veteran's right knee disorder, in the May 2010 rating decision, the AOJ denied the Veteran's claim on the basis that there was no evidence of any event or injury to the Veteran's right knee in his service treatment records.  Additionally, it was determined that there was no medical evidence of record linking his right knee disorder to his military service.  With regard to the Veteran's claim for a right leg disorder (claimed as right leg swelling), the AOJ determined that the Veteran's VA treatment record did not indicate treatment for or a diagnosis of a chronic disability other than the Veteran's right knee disability.  Additionally, the AOJ found no evidence of a right leg disorder in the Veteran's service treatment records.  .

The  Board notes that the AOJ has not considered whether service connection for a right knee disorder or a right leg disorder may be warranted on a secondary basis, as caused or aggravated by his service-connected right ankle disability.  To avoid any prejudice to the Veteran, a remand for AOJ consideration of this theory of entitlement in connection with each claim, in the first instance, is warranted.  Bernard, supra.  However, prior to such consideration, the Board finds that further development on these matters is warranted. 

With regard to the Veteran's claimed right knee disorder, the Veteran's post-service VA treatment records document  a diagnosis of mild joint arthrosis in the back of his patella, as well as patella alta.  See Orthopedic Surgery Note, May 2009.  During a May 2009 consultation, the Veteran stated that he did not recall a specific injury to his right knee, but that it had been hurting him for several months.  During that same consultation, the Veteran stated that the pain associated with his right ankle disability had gotten worse over the years.  During a May 2013 physical therapy consultation, the Veteran reported chronic pan, clicking and popping, and instability of his right knee.  During the consultation, the Veteran described the in-service gunshot wound to his right ankle and the subsequent residuals from that injury.  The consultation report also included the Veteran's claim that the sequela related to his in-service injury and his altered gait contributed to his right knee problems.  Following examination of the Veteran, the physical therapist noted right knee alignment angulation, as well as tenderness to palpation along the lateral joint line and some medial discomfort as well.  The physical therapist noted that due to the Veteran's alignment deviation, "a custom knee unloader brace may prove beneficial."  Physical Therapy Consultation, May 2013.

Although the Veteran's VA treatment records currently of record do not clearly  resolve the nature of current right knee disability, or whether there exists a medical  relationship between such disability his service-connected right ankle disability, the Board finds that there is at least an indication of such disability and relationship, warranting examination and opinion to address the questions of diagnosis and etiology.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006) .  

Likewise, with regard to the Veteran's  right alleged  right leg disorder (claimed as right leg swelling), the Veteran's VA treatment records do not reference any specific diagnosis related to right leg swelling.  However, those  records document  multiple complaints of right leg swelling throughout the years.  For example, during an October 2005 VA examination assessing the Veteran's diabetes mellitus, the Veteran stated that he gets occasional right leg swelling.  In an August 2006 radiologist report, the Veteran was noted as having mild to moderate diffuse soft tissue swelling of the ankle mortise.  In the May 2009 consultation noted above, the Veteran complained of right knee pain, but also stated that it felt as though his right knee would swell.  That same day, 20 mL of synovial fluid was aspirated from the Veteran's right knee.

As above, although evidence currently of record does not clearly resolve the questions of diagnosis and etiology of the claimed condition associated with right leg swelling, the Board finds that there is at least an indication of such a current disorder, and possible nexus to  service-connected right ankle disability.  Hence, medical examination and opinion to address these matters is warranted, as well.  Id.

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s), particularly, the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination- sent to him by the pertinent VA medical facility

Prior to arranging for the Veteran to undergo VA examinations in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are dated up to November 15, 2013.  On remand, the AOJ should obtain  updated records of evaluation and/or treatment  of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating  the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since November 15, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims for service connection for hypertension, right knee disorder, and/or right leg disorder (claimed as right leg swelling) that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician, in connection with his hypertension claim.

The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's hypertension (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus and/or diabetic neuropathy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence (to include the Veteran's own assertions),



All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, in connection with his right knee and right leg disorder claims.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all current disability afftecting the right knee, to include arthritis. The examiner should also clearly indicate whether the Veteran has distinct disability affecting the left leg that is manifested by swelling.  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected right ankle disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence (to include the Veteran's own assertions).

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s) obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination- sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the matters on appeal.

If the Veteran fails to report to the VA examination scheduled in connection with the hypertension claim, in  adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.

9..  If any the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response,

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


